      Case 2:20-cr-00171-TOR        ECF No. 21        filed 04/15/21      PageID.47 Page 1 of 5




 1                Houston Goddard
                  10 North Post Street, Suite 700
                  Spokane, Washington 99201
2                 509.624.7606
                  Attorney for Lawrence Williams, also known as Mikaeel Youf Azeem

 3

4

 5
                            United States District Court
6                          Eastern District of Washington
                                  Hon. Thomas O. Rice
 7

8    United States of America,                           No. 2:20-cr-171-TOR

9                            Plaintiff,                  Notice of Intent to Enter Guilty
                                                         Plea
10         v.

11   Lawrence Williams, also known as
     Mikaeel Youf Azeem,
12
                             Defendant.
13

14

15

16

17

18

19
         Case 2:20-cr-00171-TOR       ECF No. 21      filed 04/15/21    PageID.48 Page 2 of 5




 1           Mikaeel Azeem has been charged with (1) wire fraud in violation of 18 U.S.C. §

2    1343, and (2) aggravated identity theft in violation of 18 U.S.C. § 1028A. 1 He is

 3   scheduled to appear before the Court for a pretrial conference on May 6, 2021. 2 The

4    defense understands that the government will dismiss Count 2 (aggravated identity

 5   theft) prior to the pretrial conference. At the pretrial conference, the defense

6    anticipates Mr. Azeem pleading guilty to Count 1 (wire fraud). Because Mr. Azeem

 7   would be pleading guilty without a plea agreement, the defense submits the following

8    summary in the hope it may assist the Court.

9            A. Maximum Statutory Penalties

10           Mr. Azeem understands the wire fraud charge carries the following maximum

11   statutory penalties:

12           • imprisonment of up to 20 years;
             • a fine of up to $250,000;
13
             • a term of supervised release of up to three years; and
14
             • a $100 special penalty assessment. 3
15           B. Sentencing Guidelines

16           Mr. Azeem understands that the Court will determine his Offense Level and

17   Criminal History Category under the Federal Sentencing Guidelines, which will result

18

19   1 ECF No. 1 (Indictment).
     2 ECF No. 20 (Order Granting Motion to Continue).
     3 18 U.S.C. §§ 1343, 3013(a)(2)(A), 3571(b)(3), 3583(b)(2); see also ECF No. 3 (Penalty Slip).

                            Notice of Intent to Enter Guilty Plea
                                                     –1–
      Case 2:20-cr-00171-TOR       ECF No. 21    filed 04/15/21   PageID.49 Page 3 of 5




 1   in an advisory sentencing range. Mr. Azeem understands that the Court must consider

2    this range as one of the sentencing factors set forth at 18 U.S.C. § 3553(a).

 3         C. Elements of the Offense

4          To convict Mr. Azeem of wire fraud, the United States would have to prove the

 5   following elements beyond a reasonable doubt:

6          • Mr. Azeem knowingly devised a scheme or plan to defraud, or a scheme or
             plan to obtain money or property by means of false or fraudulent pretenses,
 7           representations, or promises;

8          • The statements made as part of the scheme were material;
           • Mr. Azeem acted with the intent to defraud; and
9
           • Mr. Azeem used an interstate wire communication to carry out an essential
10           part of the scheme.

11         D. Factual Basis

           The defense anticipates Mr. Azeem agreeing to the following facts:
12
           While residing in Spokane, Washington, Mr. Azeem lived in a residence owned
13
     by Phoenix Counseling Services. He was not authorized to request payments on behalf
14
     of Phoenix Counseling Services. Mr. Azeem was acquainted with J.G., whose Social
15
     Security payments were handled on her behalf by the Humboldt County, California,
16
     Public Guardian Office. Between August 31, 2020, and September 3, 2020, Mr. Azeem
17
     contacted J.G.’s Humboldt County payee and represented that he was an employee of
18
     Phoenix Counseling Services and was providing services to J.G. On September 1, 2020,
19
     Mr. Azeem, while in the Eastern District of Washington, sent the Humboldt County
                          Notice of Intent to Enter Guilty Plea
                                           –2–
      Case 2:20-cr-00171-TOR        ECF No. 21      filed 04/15/21   PageID.50 Page 4 of 5




 1   payee an email purporting to be an itemized invoice requesting $2,450 in payment for

2    services Phoenix Counseling Services had allegedly provided to J.G. After receiving

 3   this email, the Humboldt County payee mailed Mr. Azeem a check for $2,450. Mr.

4    Azeem received this check and cashed it in Spokane, Washington.

 5         E. Waiver of Rights

6          Mr. Azeem understands by pleading guilty, he is knowingly and voluntarily

 7   waiving certain constitutional rights, including:

8          • the right to a jury trial;
           • the right to see, hear, and question the witnesses;
9
           • the right to remain silent at trial;
10
           • the right to testify at trial; and
11         •     the right to compel witnesses to testify.

12         While Mr. Azeem is waiving certain constitutional rights, he understands he

13   retains the right to be assisted through the sentencing and any direct appeal by an

14   attorney, who will be appointed at no cost if Mr. Azeem cannot afford to hire an

15   attorney.

16   Dated: April 15, 2021
                                          Federal Defenders of Eastern Washington & Idaho
17                                        Attorneys for Lawrence Williams, also known as
                                          Mikaeel Youf Azeem
18
                                          s/ Houston Goddard
19                                        Houston Goddard, NY #4545851


                           Notice of Intent to Enter Guilty Plea
                                            –3–
      Case 2:20-cr-00171-TOR      ECF No. 21     filed 04/15/21   PageID.51 Page 5 of 5




 1                                 Service Certificate

2         I certify that on April 15, 2021, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF System, which will notify Assistant United

4    States Attorneys Michael Ellis and Timothy Ohms.

 5                                     s/ Houston Goddard
                                       Houston Goddard, NY #4545851
6

 7

8

9

10

11

12

13

14

15

16

17

18

19


                          Notice of Intent to Enter Guilty Plea
                                           –4–
